News Release FOR IMMEDIATE RELEASE CONTACT August 14, 2008 Craig Renner 301-843-8600 ACPT REPORTS RESULTS FOR QUARTER ENDED JUNE 30, 2008 ST. CHARLES, MD.—American Community Properties Trust (ACPT) (AMEX:APO) today announced results for the six and three months ended June 30, 2008. For the six months ended June 30, 2008, the Company reported a net loss of $1,371,000, or $0.26 per share, on revenue of $41,058,000. This compares to a net loss of $161,000, or $0.03 per share, on revenue of $42,414,000 for the six months ended
